ALLOWANCE

Response to Amendment
Applicant's amendment filed on 12/16/2021 has been entered.  Claim 1 has been amended.  Claim 20 has been added.  Claims 1, 4-12, and 14-20 are still pending in this application, with claims 1 being independent.

Reasons for Allowance
Claims 1, 4-12, and 14-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a head comprising at least one radiation source configured to emit light, a base with an acquisition unit configured to acquire data to get optical distance measurement, velocity measurement, position measurement, trajectory measurement, or a combination thereof of at least one object; and a data analysis unit configured to detect the at least one object and classify the at least one object as a moving or non-moving object; wherein the at least on acquisition unit is a LiDAR system; wherein the light is controllable based on the classification of the at least one object, wherein the optical-effect light is configured to control at least one additional device comprising stage equipment, a camera, a microphone, a stage inventory, and combinations thereof based on the data as specifically called for the claimed combinations.
The closest prior art, Ackermann et al. (US 2012/0229028) teaches several limitations and their specifics as rejected in the office action on 09/16/2021.
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896